PER CURIAM:
In this Eighth Amendment case for an alleged painful injury, we vacate the grant of summary judgment for Defendant Thomas. Viewed in the light most favorable to Plaintiff, the evidence shows that Plaintiff’s arm could be observed to be already in a sling at the time of the occurrence underlying the claim, Plaintiff gave spoken notice to the Defendant officer about Plaintiffs recent shoulder surgery, and Defendant said expressly that he cared “nothing about” Plaintiffs shoulder before setting on Plaintiff. In the light of this evidence and the other now-assumed circumstances of this case, we conclude that a jury could find for Plaintiff on this record.
VACATED and REMANDED.